*590Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
En una ocasión anterior relacionada al caso de epígrafe, y ante una actuación errónea de parte de una mayoría de los integrantes del Tribunal, meramente nos limitamos a hacer constar que “expediríamos” el recurso radicado.
Hoy sentimos la obligación, y la necesidad, de expresar por escrito nuestra inconformidad con la actuación de la Mayoría, nuevamente errónea, en el presente caso.
HH
R & G Mortgage Corporation, institución bancaria sus-tituida en el pleito que origina este recurso por el peticio-nario Banco Bilbao Vizcaya, radicó demanda sobre ejecu-ción de hipoteca ante el Tribunal de Primera Instancia contra Osvaldo González, su esposa Marta E. Ríos, y la sociedad legal de gananciales compuesta por ambos, en la que alegó incumplimiento por los demandados con el con-trato de préstamo hipotecario que éstos habían suscrito.
La parte demandada contestó la demanda, negando el incumplimiento, basando su negativa en que, alegada-mente, el Banco arbitrariamente se había negado a recibir los pagos mensuales que ellos habían hecho. La parte de-mandada, además, reconvino contra el Banco por unos da-ños y angustias mentales que, alegadamente, la actuación de éste, al radicar la demanda, le había causado.
El tribunal de instancia determinó, en lo pertinente, que la consignación de los pagos por los demandados había sido correctamente hecha y, en consecuencia, declaró sin lugar la demanda de ejecución radicada. En lo relativo a la reconvención de la parte demandada, el referido foro pri-mario señaló una vista con el propósito de dilucidar los alegados daños.
*591El Banco Bilbao Vizcaya acudió —vía recurso de apela-ción— ante el tribunal de Circuito de Apelaciones. Dicho foro apelativo, mediante sentencia a esos efectos, sorpren-dentemente confirmó la desestimación de la ejecución de hipoteca a pesar de que revocó la parte del dictamen del tribunal de instancia que había declarado “bien hecha” la consignación de los pagos realizados por los esposos demandados. Decimos “sorprendentemente” debido al he-cho de que, si la consignación de los pagos no fue correcta-mente hecha por los demandados, éstos incumplieron, ra-zón por la cual la demanda de ejecución resultaba procedente. Por otro lado, el foro apelativo intermedio se “abstuvo” y no pasó juicio sobre el dictamen del tribunal de instancia relativo a la reconvención.
Inconforme, naturalmente, con dicha sentencia el Banco Bilbao Vizcaya acudió —vía certiorari— ante este Tribunal. Mediante Resolución de 16 de marzo de 2000, este Foro declaró “no ha lugar” al recurso radicado, hacién-dose constar en dicha resolución que el Juez suscribiente “expediría” y que el Señor Juez Presidente “no interviene” en el caso.
Así las cosas, y habiendo retornado el caso al tribunal de instancia, mediante sentencia a esos efectos dicho foro primario declaró con lugar la reconvención instada por la parte demandada, concediéndole a ésta la suma de dieci-séis mil dólares ($16,000) por concepto de los daños y per-juicios sufridos y la suma de dos mil dólares ($2,000) por concepto de honorarios de abogados.
El Banco Bilbao Vizcaya acudió, nuevamente, en apela-ción ante el Tribunal de Circuito de Apelaciones en revisión de la referida actuación. El foro apelativo intermedio me-diante sentencia a esos efectos, y utilizando sus propias palabras, “modificó” la sentencia instada por el tribunal de instancia, a saber: revocó aquella parte de la misma que declaraba con lugar la reconvención instada por la parte demandada, dejando sin efecto, además, la imposición de *592honorarios de abogado, por razón de temeridad, por la suma de $2,000. Ello no obstante, el foro apelativo inter-medio —considerando “que las angustias sufridas por los apelados pueden ser compensadas mediante la imposición de honorarios de abogados” (Apéndice, pág. 97) y que el Banco había actuado con gran temeridad— devolvió el caso al tribunal de instancia para que ese foro impusiera una suma, por concepto de honorarios de abogado por temeri-dad, proporcional a las circunstancias particulares del caso.
“Al buen entendedor, con pocas palabras basta”; respon-diendo al mandato tácito del tribunal apelativo intermedio de aumentar la suma que anteriormente había impuesto por dicho concepto, el foro de instancia dictó sentencia y le impuso a la parte demandada la suma de diez mil dólares ($10,000) por concepto de honorarios de abogado; sentencia que el Banco Bilbao Vizcaya apeló y que el tribunal apela-tivo confirmó.
Acude ante este Tribunal el Banco Bilbao Vizcaya —por segunda ocasión— en solicitud de que se le haga justicia. Una mayoría de los integrantes del Tribunal en el día de hoy deniega, nuevamente, su recurso. Disentimos.
h-H HH
Distinto a la jurisdicción federal, en la cual la concesión de honorarios de abogado en un litigio tiene el propósito principal de recompensar a la parte victoriosa por los gas-tos en que razonablemente incurrió durante la tramitación del proceso judicial, en nuestra jurisdicción el propósito fundamental de la Regla 44.1(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III —fuente estatutaria para la concesión de honorarios de abogado— es el de penalizar o sancionar a la parte que por su temeridad, obstinación o contumacia obliga a la otra parte a asumir y sufrir las molestias, gas-tos e inconveniencias de un litigio innecesario. Corpak, Art *593Printing v. Ramallo Brothers, 125 D.P.R. 724 (1990). Dicho de otra manera, al imponer una suma de dinero por con-cepto de honorarios de abogado, no puede ser factor deter-minante para el tribunal la cantidad de dinero, considerable o poca, en honorarios de abogado que efectivamente hubiese gastado en el caso la parte victoriosa; debe mante-nerse presente que “el grado o intensidad de la conducta temeraria o frívola” —(énfasis suprimido) Corpak, Art Printing v. Ramallo Brothers, ante, pág. 738— en que in-currió la parte perdidosa, es el criterio o factor determi-nante y crítico a ser tomado en consideración por el tribunal al determinar la cuantía de los honorarios de abogado a imponerse a dicha parte. Corpak, Art Printing v. Ramallo Brothers, ante, pág. 738.
No teniendo la imposición de honorarios de abogado, por razón de temeridad, el propósito de recompensar a la parte victoriosa por los gastos legales en que efectivamente ésta incurrió, mucho menos puede tener la referida imposición el propósito —expresamente consignado, en el presente caso, por el Tribunal de Circuito de Apelaciones, como fun-damento para su errónea decisión— de recompensar a los demandados por las “angustias sufridas” por éstos como consecuencia de la actuación del Banco demandante al ra-dicar la demanda en su contra.
Lo erróneo de la actuación del Tribunal de Circuito de Apelaciones, en este respecto, “salta a la vista y hiere la retina”. In re Roldán González, 113 D.P.R. 238 (1982). Ahora bien, como la revisión, no hay duda, se da contra la sentencia y no contra los fundamentos expresados en la misma, Piñeiro v. Int’l Air Serv. of P.R., Inc., 140 D.P.R. 343 (1996), analizamos si el resultado a que llegó el referido tribunal apelativo intermedio es correcto o no; esto es, si procedía que dicho foro judicial dejara sin efecto la senten-cia dictada por el tribunal de instancia —en la cual se había condenado al Banco demandante a pagarle a los de-mandados la suma de dieciséis mil dólares ($16,000), por *594los daños por ellos sufridos, y la suma de dos mil dólares ($2,000), por concepto de honorarios de abogado— y devol-viera el caso al tribunal de instancia para la imposición de una suma mayor por concepto de honorarios de abogado.
Comenzamos por recordar que nuestro sistema de dere-cho es uno adversativo y rogado, el cual descansa sobre la premisa de que las partes son los mejores guardianes de sus derechos e intereses. S.L.G. Lloréns v. Srio. de Justicia, 152 D.P.R. 2 (2000).
Ello resulta ser de cardinal importancia en el presente caso por cuanto procede que recordemos que la sentencia mediante la cual el tribunal de instancia condenó en la suma de dieciséis mil dólares ($16,000) al Banco deman-dante, por concepto de daños y perjuicios, y le impuso a éste el pago de dos mil dólares ($2,000), por concepto de honorarios de abogado, únicamente fue revisada por el Banco Bilbao Vizcaya. Ello significa que, al no radicar los demandados reconvinientes recurso de revisión alguno, és-tos acataron la sentencia dictada; esto es, y dicho de otra manera, éstos estuvieron conformes con lo resuelto por el tribunal de instancia.
Ante el recurso de apelación instado por el Banco Bilbao Vizcaya —en el cual se cuestionó la imposición al Banco de los dieciséis mil dólares ($16,000), por concepto de daños, y los dos mil dólares ($2,000), por concepto de honorarios de abogados— ¿qué podía hacer el Tribunal de Circuito de Apelaciones? Independientemente de su corrección jurí-dica, el foro apelativo intermedio en primer lugar, podía: confirmar en todas sus partes la sentencia apelada; en se-gundo término, podía modificar la referida sentencia, re-duciendo la cuantía de dieciséis mil dólares ($16,000) o la cuantía de dos mil dólares ($2,000) como también podía eliminar la partida de honorarios y dejar la otra; y, en ter-cer lugar, dicho foro podía revocar totalmente la sentencia.
Lo que no podía hacer el tribunal apelativo intermedio era aumentar los dieciséis mil dólares ($16,000) y los dos *595mil dólares ($2,000), ya que los demandados no acudieron ante dicho foro judicial en solicitud de ello. El referido foro judicial no tenía autoridad para así actuar.
IQué hizo? Revocó la sentencia, lo que podía hacer, e indirectamente hizo lo que no podía hacer: devolvió el caso al tribunal de instancia para que éste aumentara la suma de dinero concedida por concepto de honorarios de abogado.
Dicha actuación es una total y completamente errónea que no debe prevalecer. Es por ello que disentimos.(1)

(1) No debemos perder de vista, por último, que dicha errónea actuación la llevó a cabo, y la ordenó, el Tribunal de Circuito de Ápelaciones en un caso en que ambas partes pueden ser consideradas victoriosas y perdidosas. Ello así ya que, en relación con la demanda radicada, el Banco demandante perdió y la parte demandada resultó victoriosa mientras que, en relación con la reconvención radicada, la parte deman-dada perdió y el Banco demandante prevaleció. En esa clase de situación, ¿se “can-cela o anula” la posible temeridad en que hayan podido incurrir las partes o se tiene que analizar, por separado, la situación de la demanda y la reconvención?
Aun cuando nos inclinamos por la segunda de las alternativas, no nos expresa-mos al respecto por considerarlo innecesario.